Citation Nr: 1037434	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Terrence T. Griffin







INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2004 by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO). 

The Board remanded the present claims for further development in 
August 2009.


FINDINGS OF FACT

1.  There is no competent evidence of record linking any current 
back disorder to the Veteran's military service or any incident 
therein, nor was any such disorder diagnosed and/or treated in-
service or within one-year of separation.  

2.  There is no competent evidence of record linking any current 
residuals of a head injury to the Veteran's military service or 
any incident therein, nor was any such disorder diagnosed and/or 
treated in-service or within one-year of separation.  

3.  The most probative evidence of record fails to establish that 
the Veteran experienced symptoms related to a back disorder 
and/or the residuals of a head injury in-service or continually 
since his separation.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or caused by military 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  The residuals of a head injury were not incurred in or caused 
by military service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). The notice requirements were 
accomplished in the April 2004 letter, which was provided before 
the adjudication of the Veteran's claims.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained.  
(His records from the Social Security Administration were not 
sought since he was granted benefits based on disabilities 
unrelated to his current claim, and neither he nor his 
representative indicated they were relevant.)  What is more, the 
Veteran has not indicated there are any additional records that 
VA should seek to obtain on his behalf.  Further, the Veteran has 
declined a hearing related to his present claims and the AMC/RO 
has fully complied with the Board's August 2009 Board remand 
instructions.  Therefore, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claims, and no further assistance to 
develop evidence is required.

Although the Veteran has not been provided VA examinations with 
respect to his present claims, the Board finds that there is no 
competent evidence of record suggesting that either disorder is 
related to military service or any incident therein.  The Board 
acknowledges that the AMC/RO scheduled VA examinations related to 
the present claims under review and the Veteran was unable to 
attend, due to hospitalization.  See "Argument," Informal Brief 
of Appellant, August 5, 2010; Formal Finding: C&P Examinations 
Memo, March 1, 2010.  Nonetheless, there is no competent or 
credible evidence of record (i) relating any currently diagnosed 
back disorder or residuals of a head injury to the Veteran's 
military service or (ii) documenting the diagnosis of any such 
disorder within one year of separation.  What is more, the August 
2009 remand instructions only directed examinations if 
development efforts "confirm[ed] the Veteran's treatment for a 
head injury or back complaints in service or shortly after 
separation," and no such evidence has been made of record.  
Essentially, VA's duty to provide an examination has not been 
triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(a).

The Veteran presently seeks to establish service connection for a 
back disorder and the residuals of a head injury.  Specifically, 
the Veteran indicates that, as an Aircraft Mechanic, he lifted 
many heavy objects and had to tie down helicopters to the flight 
deck, causing injury to his back.  See e.g., Veteran Statement in 
Support, September 28, 2003.  The Veteran further relays an 
account of sustaining a head injury, during a training session at 
Navy Air Station Ellyson Field, which resulted in chronic 
headache symptoms.  See Veteran's Statement in Support of Claim, 
August 3, 2006.  With respect to both of these incidents, the 
Veteran indicates that he experienced related symptoms 
continuously since the separation.  

      Relevant Service Connection Laws and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as arthritis or 
epilepsies, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed to 
have been incurred in-service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

      Background

The Veteran's August 1966 enlistment examination and September 
1970 separation examination note no abnormalities associated with 
his (i) head, face, neck, and scalp; (ii) upper extremities; 
(iii) lower extremities, (iv) spine or musculoskeletal system; or 
(v) neurologic system.  What is more the Veteran was specifically 
found to be without defect and qualified for continued service, 
in January 1967, March 1967, April 1969 and June 1970.  The 
Veteran's service treatment record does contain a June 1970 head 
x-ray, which revealed results within normal limits.  Thus, the 
Veteran's service treatment records are negative for any 
treatment, and/or complaints, related to any back disorder, 
headache symptoms, head injury or similar condition.  

A review of the medical evidence of record indicates the Veteran 
began seeking treatment for a head disorder in 1992, the year in 
which he had a brain tumor removed.  See VA Mental Health Note, 
February 2, 2006.  Subsequently, in 1993, the Veteran was 
diagnosed with multiple sclerosis.  Id.  It is evident that 
following his 1992 treatment, the Veteran continued to seek 
related treatment, but there is no competent suggestion, or 
opinion, that any diagnosed back disorder or head injury 
residuals were related to the Veteran's military service, or any 
incident therein.  

A June 1996 statement from private physician W. Vogt, M.D., has 
been associated with the claims folder.  In this statement, Dr. 
Vogt confirmed the Veteran's diagnosed Meniere's disease and 
multiple sclerosis, and characterized them as "chronic 
progressive conditions."  However, Dr. Vogt provided no 
suggestion, or opinion, that any of the aforementioned disorders 
were related to the Veteran's military service or any incident 
therein.  

In connection with an unrelated service connection claim, the 
Veteran was provided a June 1996 VA examination.  This 
examination noted no back or headache related complaints.  On 
physical examination, the VA examiner noted that the Veteran (i) 
had erect posture; (ii) was without any abnormality of the head 
face, and neck; and (iii) was without any diseases or injuries of 
the musculo-skeletal system.  Ultimately, the examiner diagnosed 
the Veteran with multiple sclerosis, but provided no opinion 
relating this diagnosis, nor any back disorder or residuals of a 
head injury, to the Veteran's military service or any incident 
therein.  

In an effort to support his claim, the Veteran submitted a July 
2006 statement from a VA licensed clinical social worker.  In 
this statement the VA health professional, reported that the 
Veteran received regular spinal cord treatment at the VA Medical 
Center (VAMC), in New Orleans, Louisiana.  The VA health 
professional further indicated that the Veteran's spinal cord 
disorder presented "challenges [to his] day-to-day" living.  
However, no suggestion or opinion was provided which related any 
current spinal cord disorder to military service, or any incident 
therein.

The Veteran was provided a VA housebound examination, in 
September 2006.  During the examination interview, the Veteran 
reported being unable to walk without assistance.  On 
examination, the Veteran had slow ambulation with a walker, poor 
balance, right leg atrophy and painful motion in the supine 
position.  After this examination, the Veteran was again 
diagnosed with multiple sclerosis, which the examiner opined 
impaired his ability to ambulate.  Nonetheless, there was no 
opinion or suggestion that this diagnosis was related to the 
Veteran's military service or any incident therein.  VA 
housebound examinations conducted in March 2007 and May 2007 also 
are absent of any such opinion or suggestion.  

In additional to the records highlighted above, numerous post-
service treatment records have been associated with the Veteran's 
claims folder.  An August 2006 VA radiological report, diagnosed 
back disorders, to include generalized degenerative disc disease 
and lower lumbar facet arthropathy.  Other post-service treatment 
records document the Veteran's continued treatment for back pain 
and multiple sclerosis.  See VA Rehabilitation Clinic Record, 
April 2, 2008; VA Treatment Record, January 17, 2006.  Also 
associated with the claims folder are treatment records that 
document the Veteran's hospitalization for back pain and multiple 
sclerosis, as well as the management of his pain symptoms.  See 
VA Anesthesia Pain Clinic Note, December 7, 2009; VA Clinic 
Assessment Note, August 26, 2008.  Significantly, none of the 
highlighted post-service treatment records, nor any others 
associated with the claims folder, suggest or opine that any 
diagnosed back disorder or residual of a head injury is related 
to the Veteran's military service or any incident therein.  

	Analysis

In any service connection claim, medical evidence and opinions 
are highly probative in establishing the claim.  Here, the Board 
finds that there is no medical evidence of record to support any 
finding that any currently diagnosed back disorder and/or 
residuals of a head injury are related to the Veteran's military 
service or any incident therein.  Notably, the Veteran's service 
treatment records are negative for any treatment related to any 
back disorder, head injury, or any related residuals, nor were 
any such disorders noted at his September 1970 separation 
examination.  Moreover, the Veteran's extensive post-service 
treatment records are very detailed, but provide no competent 
suggestion, much less opinion, that any of the diagnosed 
disorders are related to military service or any incident 
therein.  See e.g., Statement, VA Social Worker, July 20, 2006; 
Statement, W. Vogt, M.D., June 3, 1996.  

Without question, the Board has considered the Veteran's opinion 
that his current back disorder and head injury residuals are 
related to his military service.  However, in the present 
circumstance, the Veteran does not have the medical training or 
expertise to provide a competent opinion to this effect.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Indeed, to provide a competent opinion on this matter appropriate 
medical training and expertise are necessary, which the Veteran 
does not have as a layman.  

All the same, the Board has considered the Veteran's account of 
experiencing symptoms in-service and continually since 
separation; however, these statements are not credible.  Aside 
from a lip laceration in June 1970 in California, the Veteran's 
service treatment record is silent for any treatment and/or 
complaints related to a back or head injury, to include 
headaches, and no similar disorder was documented at the time of 
separation.  In fact, the first medical evidence of treatment 
relevant to the Veteran's present claims was at least twenty-two 
years (1970-1992) after his separation from service (i.e., brain 
surgery).  See VA Mental Health Note, February 2, 2006.  This 
post-service period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claims herein.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

What is more, prior to seeking VA compensation, the Veteran's 
post-service treatment records are negative of any account of 
experiencing back and residual head injury symptoms in-service 
and/or since separation, which further lessens the credibility of 
any such statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed.Cir.2006) ("[T]he Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of possible 
bias, conflicting statements, etc."); see also Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA 
must consider lay evidence, but may give it whatever weight it 
concludes the evidence is entitled to); Jandreau, 492 F.3d at 
1376-77 (stating "[w]hether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board").  Upon considering the aforementioned factors and 
the other evidence of record, the Board finds that the Veteran's 
statements are not credible, with respect to continuity of 
symptomatology.  

In sum, there is no medical or otherwise competent, credible 
evidence of record linking any currently diagnosed back disorder 
or residual head injury to the Veteran's military service or any 
incident therein.  Additionally, the evidence of record indicates 
the earliest that the Veteran sought treatment for any similar 
condition was at least twenty-two years after separation (1970-
1992).  Further, the Veteran's statements related to continuity 
of symptomatology are not credible, for the aforementioned 
reasons.  Accordingly, a basis upon which to grant the Veteran's 
service connection claims for (i) a back disorder and (ii) the 
residuals of a head injury have not been established and the 
claims are denied.  As the preponderance of the evidence is 
against the Veteran's service connection claims, the benefit of 
the doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

Service connection for a back disorder is denied.

Service connection for the residuals of a head injury is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


